ACCEPTED
                                                                                                 FILED
                                                                                      01-15-00001-CV
                                                                                12/29/2014 2:58:16 PM
                                                                            FIRST COURTStan
                                                                                          OF APPEALS
                                                                                                Stanart
                                                                                    HOUSTON,
                                                                                          CountyTEXAS
                                                                                                  Clerk
                                                                                  1/6/2015 1:37:54
                                                                                         Harris     PM
                                                                                                County
                                                                                  CHRISTOPHER PRINE
                                                                                                CLERK

                                                           CSJ: 0050-09-086
                                                        PARCEL:2057
                                                                   FILED IN
                             CAUSE NO. 1043062              1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
STATE OF TEXAS                          §      IN THE       1/6/2015
                                                        COUNTY       1:37:54
                                                                 CIVIL       PM
                                                                          COURT
                                                            CHRISTOPHER A. PRINE
                                        §                           Clerk
VS.                                     §               AT LAW NO. 4 OF
                                        §
PAPPAS RESTAURANTS, INC., A             §
TEXAS CORPORATION, ET AL.               §         HARRIS COUNTY, T E X A S


                            NOTICE OF APPEAL
      Defendants, Pappas Restaurants, Inc. (“Pappas Restaurants”) and Pappas

Bar-B-Q, Inc. (“Pappas Bar-B-Q”), hereby give notice that they desire to appeal to

the First or Fourteenth Court of Appeals in Houston, Texas, from the Judgment of

Court in Absence of Objection signed on October 29, 2014 in this case, which is

styled State of Texas vs. Pappas Restaurants, Inc., a Texas Corporation, et al.,

Cause No. 1043062, in the County Civil Court at Law No. 4 of Harris County,

Texas.

      As required by the Local Rules Relating to Assignment of Related Cases to

and between the First and Fourteenth Courts of Appeals, counsel certifies that no

appeal or original proceeding has been previously filed in either the First or

Fourteenth Court of Appeals related to this appeal. The form Local Rule Notice of

and Assignment of Related Case in Appeals is being concurrently filed with this

Notice of Appeal.
Respectfully submitted,


/s/ Don C. Griffin
VINSON & ELKINS LLP
H. Dixon Montague
State Bar No. 14277700
dmontague@velaw.com
Don C. Griffin
State Bar No. 08456975
dgriffin@velaw.com
1001 Fannin Street, Suite 2500
Houston, Texas 77002-6760
Telephone:(713) 758-2086
Facsimile: (713) 615-5461

ATTORNEYS FOR DEFENDANT,
PAPPAS RESTAURANTS, INC.


/s/ Anna Sabayrac Marchand
Anna Sabayrac Marchand
State Bar No. 24060543
Frank Markantonis
State Bar No. 12986700
13939 Northwest Freeway, Suite 100
Houston, Texas 77040
Telephone: (713) 863-0611
Facsimile: (713) 863-0523

ATTORNEYS FOR DEFENDANT,
PAPPAS BAR-B-Q, INC.




  2
                  CERTIFICATE OF FILING AND SERVICE
        I hereby certify that on the 29th day of December, 2014, I electronically
transmitted the foregoing document to the Clerk of Court using the ECF System
for filing. Based on the records currently on file, the Clerk of Court will transmit a
Notice of Electronic Filing to all registered counsel of record. All other parties
were served as indicated:

        Cristina Vudhiwat                                Via E-Filing, Facsimile, &
        Assistant Attorney General          Certified Mail/Return Receipt Requested
        Office of the Attorney General
        P. O. Box 12548
        Austin, Texas 78711-2548
        Attorneys for Plaintiff

        Northwest Crossing Association Via Certified Mail/Return Receipt Requested
        c/o Association Management, Inc.
        5295 Hollister Street
        Houston, Texas 77040

        Christopher A. Prine                                             Via E-filing
        Clerk, First Court of Appeals
        301 Fannin Street
        Houston, Texas 77002-2066

        Christopher A. Prine                                             Via E-filing
        Clerk, Fourteenth Court of Appeals
        301 Fannin Street, Room 245
        Houston, Texas 77002



                                         /s/ Don C. Griffin
                                         Don C. Griffin


US 3190638v.1




                                           3